Title: To Alexander Hamilton from Lewis Tousard, 14 February 1800
From: Tousard, Lewis
To: Hamilton, Alexander


          
            Sir
            Philadelphia Feby. 14th 1800.
          
          It being necessary that the Uniform of the Corps of Artillery should be included in the Regulations for their Order and Discipline, you will oblige me by ordering a Copy of that which you have lately fixed for them to be immediately forwarded to me.
          With great Respect I have the Honour to be, Sir, Your obliged and humble Servant
          
            Lewis Tousard
          
          Major General A. Hamilton.
        